DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 and 16, in the reply filed on 03-05-21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhakar (US20110089429).
Re Claim 1, Prabhakar show and disclose
A window substrate comprising: 
a glass substrate (111 and 103-603, fig. 1-6); 
a first bonding layer (113 and 204-604, fig. 1-6) disposed on a first surface of the glass substrate; and 
a first stress relief layer (112 and 102-602, fig. 1-6) disposed between the bonding layer and the glass substrate (fig. 1-6), 
wherein the first bonding layer has a thickness greater than a thickness of the glass substrate (fig. 1-6).
	Re Claim 6, Prabhakar show and disclose

Re Claim 11, Prabhakar show and disclose
The window substrate of claim 1, wherein the first stress relief layer comprises a material (stress relief layer, which may be composed of SiN, SiO2 or SiON, [0028]) of which modulus increases by application of an external force (under external pressure force, modulus of any material of the stress relief layer would be increase; since the density of the material would be increase in the stress relief layer, and it is a nature law). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar.
Re Claim 9, Prabhakar show and disclose
The window substrate of claim 1,
Prabhakar disclosed claimed invention, except for wherein a thickness of the first stress relief layer being in a range from about 30 micrometers to about 
Re Claim 10, Prabhakar show and disclose
The window substrate of claim 1, 
Prabhakar disclosed claimed invention, except for wherein a thickness of the glass substrate is in a range from about 10 micrometers to about 30 micrometers; since Prabhakar disclosed the thickness of layer 404 could be about 5 .mu.m, [0037], fig. 4; then the thickness of the glass substrate 403 is close to from about 10 .mu.m to about 30 .mu.m; therefore, it would have been obvious to one having ordinary skill in the art to use thickness of the glass substrate in a range from about 10 .mu.m to about 30 .mu.m in the electronic device of Prabhakar, in order to be able to have variety design choice of the thickness range of the glass substrate for the electronic device; and since it has been held that where the general conditions of a claim are disclosed in the prior .

Allowable Subject Matter
Claims 2-5, 7-8, 12-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein the first stress relief layer comprises a pressure sensitive adhesive which is foldable.
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the first stress relief layer has a thickness greater than a thickness of the glass substrate.
Claim 5 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:

Claim 7 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a modulus of the first stress relief layer is equal to or greater than about 800 megapascals.
Claim 8 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a yield strain of the first stress relief layer is equal to or greater than about 1.0 percent.
Claim 12 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the modulus of the first stress relief layer is increased by the external force to a range equal to or greater than about 800 megapascals and equal to or less than about 1 gigapascal.
Claim 13 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 2, 4-5, 7-8, 12-13 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180184519 US-20170168338 US-20180151829 US-20170297309 US-20140043546 US-20160370508 US-20110101364 US-20190363142.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848